Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Timothy M. Harbeck on 5/23/22.

The application has been amended as follows:
Claim 1: 
A display panel, comprising: an active area, provided with a plurality of signal lines; and a non-active area, located at a periphery of the active area and provided with a plurality of conductive pads and a plurality of electrostatic discharge bodies; wherein an end of each electrostatic discharge body is connected to the active area via a corresponding signal line, the each electrostatic discharge body is at least partially overlapped by and connected to a corresponding conductive pad; and a base substrate, wherein the each electrostatic discharge body is disposed between the base substrate and the corresponding conductive pad and partially overlapped by the corresponding conductive pad; and the each electrostatic discharge body comprises a main body and a first insulating layer covering the main body, the first insulating layer is partially overlapped by the corresponding conductive pad, a portion of the first insulating layer without being overlapped by the corresponding conductive pad defines a first via, a corresponding signal line is electrically connected to a main body of a corresponding electrostatic discharge body through the first via; and each conductive pad comprises a second insulating layer and a first metal layer sequentially stacked together along a direction away from the base substrate, the first insulating layer is partially overlapped by a corresponding second insulating layer; and a portion of the first insulating layer overlapped with the corresponding second insulating layer defines at least one second via, the second insulating layer defines at least one third via in a one-to-one correspondence to the at least one second via, the main body of the each electrostatic discharge body is electrically connected to a corresponding first metal layer through the at least one second via and the at least one third via.

Claims 2-3, 6-7, 18-20: (Canceled)
Claims 4, 9, 10: change “claim 3” to –claim 1--.
Claim 8: change “claim 7” to –claim 1--.


Allowable Subject Matter
Claims 1, 4-5, 8-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: the each electrostatic discharge body is at least partially overlapped by and connected to a corresponding conductive pad; and a base substrate, wherein the each electrostatic discharge body is disposed between the base substrate and the corresponding conductive pad and partially overlapped by the corresponding conductive pad; and the each electrostatic discharge body comprises a main body and a first insulating layer covering the main body, the first insulating layer is partially overlapped by the corresponding conductive pad, a portion of the first insulating layer without being overlapped by the corresponding conductive pad defines a first via, a corresponding signal line is electrically connected to a main body of a corresponding electrostatic discharge body through the first via; and each conductive pad comprises a second insulating layer and a first metal layer sequentially stacked together along a direction away from the base substrate, the first insulating layer is partially overlapped by a corresponding second insulating layer; and a portion of the first insulating layer overlapped with the corresponding second insulating layer defines at least one second via, the second insulating layer defines at least one third via in a one-to-one correspondence to the at least one second via, the main body of the each electrostatic discharge body is electrically connected to a corresponding first metal layer through the at least one second via and the at least one third via, as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Kim (US 8525945 B2) in view of Lee (US US 7710506 B2), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841